In a consolidated action to recover damages for personal injuries sustained by the plaintiffs respectively because of the alleged negligence of the defendant-municipality in the maintenance of a traffic stanchion in a public street, and because of alleged nuisance, order denying motion of defendant to change the place of trial from the county of Kings to the county of Nassau affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ., concur.